In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Great Neck, dated July 1, 2004, which, after a hearing, granted the application of the respondent Oxford Developers, LLC, for a use variance, the petitioner appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Nassau County (Galasso, J.), dated November 12, 2004, as granted the respondents’ separate motions pursuant to, inter alia, CPLR 7804 (f) to dismiss the petition as time-barred, denied the petition, and dismissed the proceeding.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
Village Law § 7-712-c (1), states, in pertinent part, that a proceeding pursuant to CPLR article 78 to review a determination of a board of appeals “shall be instituted within thirty days after the filing of a decision of the board in the office of the village clerk.” It is undisputed that the subject determination dated July 1, 2004, was filed with the village clerk on July 2, 2004, and the petitioners commenced their proceeding on or about August 12, 2004, more than 30 days thereafter.
Contrary to the petitioner’s contention, the statute of limitations was not tolled due to the failure to indicate in the deter*733mination how each member of the Zoning Board of Appeals of the Village of Great Neck (hereinafter the Board) voted. Village Law § 7-712-a (2) does not require that Board determinations indicate how each Board member voted. In any event, it is undisputed that, in accordance with Village Law § 7-712-a (1), such information was contained in the minutes of the Board meeting. Accordingly, the Supreme Court properly dismissed the proceeding as time-barred (see Village Law § 7-712-c [1]; Matter of Cuyle v Town Bd. of Town of Oxford, 301 AD2d 838, 839 [2003]; Matter of Kroll v Village of E. Hampton, 293 AD2d 614, 615 [2002]; Matter of Bauman, Taub & Von Wettberg v Village of Hamilton Zoning Bd. of Appeals, 202 AD2d 840, 841 [1994]). Schmidt, J.P., Crane, Santucci and Rivera, JJ., concur.